Black, J.
On appeal from a justice of the peace, the appellant was convicted upon a charge of assault and battery. In the affidavit upon which the prosecution was based, the offense was alleged as having been committed upon the person of William T. Parker, while the evidence showed his name to be William P.' Parker. The claim advanced by counsel for the appellant that this was a fatal variance cannot be sustained. The contrary view is abundantly established. Foltz v. State, 33 Ind. 215; Choen v. State, 52 Ind. 347, 21 Am. Rep. 179; Gordon v. State, 59 Ind. 75; Miller v. State, 69 Ind. 284; O’Connor v. State, 97 Ind. 104; Mergentheim v. State, 107 Ind. 567; Ross v. State, 116 Ind. 495.
The judgment is affirmed.